

THIRD SUPPLEMENTAL INDENTURE
 
TO INDENTURE DATED AS OF FEBRUARY 10, 2005
 
THIRD SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of March
30, 2010, among (i) Interactive One, Inc., a Delaware corporation (“Interactive
Inc.”), (ii) Interactive One, LLC (“Interactive LLC”), (iii) Community Connect,
LLC, a Delaware limited liability company (“Community LLC”), (iv) Community
Connect, Inc., a Delaware corporation (“Community Inc”), (v) Distribution One,
LLC, a Delaware limited liability company (“Distribution One”), (vi) Radio One
Distribution Holdings, LLC, a Delaware limited liability company (“Distribution
Holdings” and together with Interactive Inc., Interactive LLC, Community LLC,
Community Inc. and Distribution One, the “Guaranteeing Subsidiaries,” and each a
“Guaranteeing Subsidiary”), each of which Guaranteeing Subsidiaries is a
Domestic Subsidiary of Radio One, Inc. (the “Company”), (vii) the Company,
(viii) the other Guarantors (as defined in the Indenture referred to herein)
(the “Existing Guarantors”), and (ix) The Bank of New York Mellon (formerly
known as The Bank of New York), as trustee under the Indenture referred to below
(the “Trustee”).
 
WITNESSETH
 
WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture, dated as of February 10, 2005 providing for the issuance of 63/8%
Senior Subordinated Notes due 2013 (the “Notes”), a first supplemental
indenture, dated as of February 15, 2006 (the “First Supplemental Indenture”)
and a second supplemental indenture, dated as of December 22, 2006 (the “Second
Supplemental Indenture”) (such indenture, as supplemented by the First
Supplemental Indenture and the Second Supplemental Indenture, the “Indenture”);
 
WHEREAS, the Indenture provides that under certain circumstances each
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which such Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Subsidiary Guarantee”); and
 
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, each Guaranteeing
Subsidiary and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:
 
1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
 
2. AGREEMENT TO GUARANTEE. Each Guaranteeing Subsidiary hereby agrees as
follows:
 
(a) Along with all Guarantors named in the Indenture, to jointly and severally
Guarantee to each Holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns, the Notes or the obligations
of the Company hereunder or thereunder, that:
 
(i)  the principal of and interest, and premium or Additional Interest, if any,
on the Notes will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes, if any, if lawful, and all other obligations of the
Company to the Holders or the Trustee hereunder or thereunder will be promptly
paid in full or performed, all in accordance with the terms hereof and thereof,
and
 
(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
Stated Maturity, by acceleration or otherwise. Failing payment when due of any
amount so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors shall be jointly and severally obligated to pay the same immediately.
 
(b) The obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, the recovery of
any judgment against the Company, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.
 
(c) The following is hereby waived: diligence presentment, demand of payment,
filing of claims with a court in the event of insolvency or bankruptcy of the
Company, any right to require a proceeding first against the Company, protest,
notice and all demands whatsoever.
 
(d) This Subsidiary Guarantee shall not be discharged except by complete
performance of the obligations contained in the Notes and the Indenture, and
each Guaranteeing Subsidiary accepts all obligations of a Guarantor under the
Indenture.
 
(e) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Guarantors, or any Custodian, Trustee, liquidator or other
similar official acting in relation to either the Company or the Guarantors, any
amount paid by either to the Trustee or such Holder, this Subsidiary Guarantee,
to the extent theretofore discharged, shall be reinstated in full force and
effect.
 
(f) The Guaranteeing Subsidiaries shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.
 
(g) As between the Guarantors, on the one hand, and the Holders and the Trustee,
on the other hand, (x) the maturity of the obligations guaranteed hereby may be
accelerated as provided in Article 6 of the Indenture for the purposes of this
Subsidiary Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any declaration of acceleration of such obligations as
provided in Article 6 of the Indenture, such obligations (whether or not due and
payable) shall forthwith become due and payable by the Guarantors for the
purpose of this Subsidiary Guarantee.
 
(h) The Guarantors shall have the right to seek contribution from any non-paying
Guarantor so long as the exercise of such right does not impair the rights of
the Holders under the Guarantee.
 
(i) Notwithstanding anything to the contrary contained herein, pursuant to
Section 11.02 of the Indenture, the Obligations of each Guaranteeing Subsidiary
created hereunder (and the Obligations of each other Guarantor) shall be junior
and subordinate to the Senior Guarantee of such Guarantor on the same basis as
the Notes are junior and subordinate to Senior Debt of the Company.
 
(j) Pursuant to Section 11.03 of the Indenture, after giving effect to any
maximum amount and any other contingent and fixed liabilities that are relevant
under any applicable Bankruptcy or fraudulent conveyance laws, and after giving
effect to any collections from, rights to receive contribution from or payments
made by or on behalf of any other Guarantor in respect of the obligations of
such other Guarantor under Article 11 of the Indenture, this new Subsidiary
Guarantee shall be limited to the maximum amount permissible such that the
obligations of such Guarantor under this Subsidiary Guarantee will not
constitute a fraudulent transfer or conveyance.
 
3. EXECUTION AND DELIVERY. Each Guaranteeing Subsidiary agrees to execute the
Subsidiary Guarantee as provided by Section 11.04 of the Indenture and Exhibit E
thereto and to recognize that the Subsidiary Guarantees shall remain in full
force and effect notwithstanding any failure to endorse on each Note a notation
of such Subsidiary Guarantee.
 
 
 

--------------------------------------------------------------------------------

 
 
4. GUARANTEEING SUBSIDIARY MAY CONSOLIDATE, ETC. ON CERTAIN TERMS.
 
(a) Each Guaranteeing Subsidiary may not consolidate with or merge with or into
(whether or not such Guarantor is the surviving Person) another corporation,
Person or entity whether or not affiliated with such Guarantor unless:
 
(i) subject to Sections 11.05 and 11.06 of the Indenture, the Person formed by
or surviving any such consolidation or merger (if other than a Guarantor or the
Company) unconditionally assumes all the obligations of such Guarantor, pursuant
to a supplemental indenture in form and substance reasonably satisfactory to the
Trustee, under the Notes, the Indenture and the Subsidiary Guarantee on the
terms set forth herein or therein; and
 
(ii)  immediately after giving effect to such transaction, no Default or Event
of Default exists.
 
(b) In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor corporation, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the
Subsidiary Guarantee endorsed upon the Notes and the due and punctual
performance of all of the covenants and conditions of the Indenture to be
performed by the Guarantor, such successor corporation shall succeed to and be
substituted for the Guarantor with the same effect as if it had been named
herein as a Guarantor. Such successor corporation thereupon may cause to be
signed any or all of the Subsidiary Guarantees to be endorsed upon all of the
Notes issuable hereunder which theretofore shall not have been signed by the
Company and delivered to the Trustee. All the Subsidiary Guarantees so issued
shall in all respects have the same legal rank and benefit under the Indenture
as the Subsidiary Guarantees theretofore and thereafter issued in accordance
with the terms of the Indenture as though all of such Subsidiary Guarantees had
been issued at the date of the execution hereof.
 
(c) Except as set forth in Articles 4 and 5 and Section 11.06 of Article 11 of
the Indenture, and notwithstanding clauses (a) and (b) above, nothing contained
in the Indenture or in any of the Notes shall prevent any consolidation or
merger of a Guarantor with or into the Company or another Guarantor, or shall
prevent any sale or conveyance of the property of a Guarantor as an entirety or
substantially as an entirety to the Company or another Guarantor.
 
5. RELEASES.
 
(a) In the event of a sale or other disposition of all of the assets of any
Guarantor, by way of merger, consolidation or otherwise, or a sale or other
disposition of all to the capital stock of any Guarantor, in each case to a
Person that is not (either before or after giving effect to such transaction) a
Restricted Subsidiary of the Company, then such Guarantor (in the event of a
sale or other disposition, by way of merger, consolidation or otherwise, of all
of the capital stock of such Guarantor) or the corporation acquiring the
property (in the event of a sale or other disposition of all or substantially
all of the assets of such Guarantor) will be released and relieved of any
obligations under its Subsidiary Guarantee; provided that the Net Proceeds of
such sale or other disposition are applied in accordance with the applicable
provisions of the Indenture, including without limitation Section 4.10 of the
Indenture. Upon delivery by the Company to the Trustee of an Officers’
Certificate and an Opinion of Counsel to the effect that such sale or other
disposition was made by the Company in accordance with the provisions of the
Indenture, including without limitation Section 4.10 of the Indenture, the
Trustee shall execute any documents reasonably required in order to evidence the
release of any Guarantor from its obligations under its Subsidiary Guarantee.
 
(b) Any Guarantor not released from its obligations under its Subsidiary
Guarantee shall remain liable for the full amount of principal of and interest
on the Notes and for the other obligations of any Guarantor under the Indenture
as provided in Article 10 of the Indenture.
 
6. NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
employee, incorporator, stockholder or agent of any Guaranteeing Subsidiary, as
such, shall have any liability for any obligations of the Company or any
Guaranteeing Subsidiary under the Notes, any Subsidiary Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of the
Notes by accepting a Note waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes. Such waiver may
not be effective to waive liabilities under the federal securities laws and it
is the view of the SEC that such a waiver is against public policy.
 
7. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
 
8. SUBMISSION TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. Each
party hereto hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State Court sitting in New York City for purposes of all legal proceedings
arising out of or relating to this Supplemental Indenture, the Notes, the
Subsidiary Guarantees or the transactions contemplated hereby and thereby. Each
party hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the State of New York. Without limiting the
foregoing, the parties agree that service of process upon such party at the
address referred to in Section 13.02 of the Indenture, together with written
notice of such service to such party, shall be deemed effective service of
process upon such party. Each of the parties hereto irrevocably waives any and
all rights to trial by jury in any legal proceeding arising out of or relating
to this Supplemental Indenture, the Notes, the Subsidiary Guarantees or the
transactions contemplated hereby and thereby.
 
9. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.
 
10. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.
 
11. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by each Guaranteeing Subsidiary and the Company.
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.
 
 
INTERACTIVE ONE, INC.



 
By:
_______________

 
Name:
Peter D. Thompson

 
Title:
Vice President





 
INTERACTIVE ONE, LLC



 
By:
_______________

 
Name:
Peter D. Thompson

 
Title:
Vice President





 
COMMUNITY CONNECT, LLC



 
By:
_______________

 
Name:
Peter D. Thompson

 
Title:
Vice President





 
COMMUNITY CONNECT, INC.



 
By:
_______________

 
Name:
Peter D. Thompson

 
Title:
Vice President





 
DISTRIBUTION ONE, LLC



 
By:
_______________

 
Name:
Peter D. Thompson

 
Title:
Vice President





 
RADIO ONE DISTRIBUTION HOLDINGS, LLC



 
By:
_______________

 
Name:
Peter D. Thompson

 
Title:
Vice President

 
 
 
RADIO ONE, INC.



 
By:
_______________

 
Name:
Peter D. Thompson

 
Title:
Executive Vice President and Chief Financial Officer
 





 
RADIO ONE LICENSES, LLC

 
BELL BROADCASTING COMPANY

 
RADIO ONE OF DETROIT, LLC

 
RADIO ONE OF ATLANTA, LLC

 
ROA LICENSES, LLC

 
RADIO ONE OF CHARLOTTE, LLC

 
CHARLOTTE BROADCASTING, LLC

 
RADIO ONE OF NORTH CAROLINA, LLC

 
RADIO ONE OF BOSTON, INC.

 
RADIO ONE OF BOSTON LICENSES, LLC

 
BLUE CHIP BROADCASTING, LTD.

 
BLUE CHIP BROADCASTING LICENSES, LTD.

 
RADIO ONE OF INDIANA, LP

 
 
RADIO ONE, INC., ITS GENERAL PARTNER
 

 
RADIO ONE OF TEXAS II, LLC

 
RADIO ONE OF INDIANA, LLC

 
SATELLITE ONE, L.L.C.

 
HAWES-SAUNDERS BROADCAST PROPERTIES, INC.

 
NEW MABLETON BROADCASTING CORPORATION

 
RADIO ONE MEDIA HOLDINGS, LLC



 
By:
_______________

 
Name:
Peter D. Thompson

 
Title:
Vice President





 
THE BANK OF NEW YORK MELLON, as Trustee





 
By:
_­_______________

 
Authorized Signatory



 